Citation Nr: 1532070	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a cardiovascular disability, other than hypertension.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to March 2007.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2011, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the claims file.  

In March 2012, the Board remanded the matters on appeal to Agency of Original Jurisdiction (AOJ) for additional development of the record. The case has since returned to the Board for the purpose of appellate disposition. For the following reasons, the AOJ is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2013, the Veteran submitted additional written statements and copies of pertinent service treatment records, along with his representative's wavier of original AOJ consideration of the evidence.  This evidence is accepted for inclusion in the appeal.  

During his Board hearing and also in a January 2012 email correspondence, the Veteran indicated that he wanted to have his claims regarding his hands "revisited."  As the matter of increased ratings for the service-connected degenerative joint disease with tendonitis, left thumb, and tendonitis, right thumb, are not currently before the Board, they are referred to the RO for development.

FINDINGS OF FACT

1. A cardiovascular disability due to an identified disease or injury is not shown by the record.

2. A skin disability, characterized as actinic keratosis, was incurred in service.


CONCLUSIONS OF LAW

1. A cardiovascular disability, other than hypertension, was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  Actinic keratosis was incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for skin disability, the Board finds that all notification and development actions needed to fairly adjudicate these aspects of the appeal have been accomplished.

In regard to the remaining claim, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2007 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection for the claimed cardiovascular disability.  The Veteran has substantiated his status as a veteran. Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating. Id. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, all of the identified post-service private records and the Veteran's VA treatment records.

In addition, the Veteran was afforded a VA examination in 2012 to determine the nature and etiology of the claimed cardiovascular disability, pursuant to the Board's remand instructions. 

For these reasons, the AOJ is found to have substantially complied with the Board's remand instructions. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

The Veteran also presented testimony at a November 2011 Board hearing, during which the undersigned Veterans Law Judge identified the issues on appeal and explained what evidence is needed to substantiate the claims. The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims are thus ready to be considered on the merits.

II.  Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, this list includes cardiovascular-renal disease. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

 The Board notes that the Veteran is not claiming disability as a result of combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

A. Cardiovascular Disability

The Veteran's service treatment reflect a history of abnormal electrocardiogram (EKG) findings.  On January 1997 report of examination, it was noted that the Veteran had an abnormal EKG with previous cardiac evaluation found to be normal.  In June 1996, the an history of abnormal EKG for years with elevated J point, slight prolongation of the PR interval, slight conductive defect, and peaked T-waves was noted.  It was noted that the Veteran had previously undergone stress test while stationed in Alaska, but the results were not available.  

In July 1997, the Veteran underwent exercise tolerance test, and his exercise tolerance was noted to be excellent for his age.

In November 2002, the Veteran underwent a Holter monitor study for complaint of palpitations.  The findings were of predominant sinus bradycardia.

Following the Veteran's discharge from service, he underwent VA QTC examination in November 2007.  On examination, the Veteran reported that he was first diagnosed with a conduction defect on an EKG 14 years prior.  The condition had been associated with heart palpitations and chest pain in the past.  These symptoms occurred as often as twice per month, lasting for approximately 30 minutes at a time.  They generally occurred with exertional activities.  At the time of the initial evaluation, he had undergone an exercise stress test, which was reportedly normal.  The Veteran declined a repeat stress test.  There was no history of coronary artery disease, coronary angiography, or coronary artery stents.  There was no history of surgery or other functional impairment.  

Objectively, the heart demonstrated a regular rate and rhythm without murmurs, clicks, gallop, or rub.  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale. The 12-lead status EKG was normal.   However, review of the report showed that the interpreter reported a "left atrial abnormality, non-specific ST-T abnormality (elevation) unconfirmed report."  The examiner noted that, for the claim of cardiac arrhythmia, there was no diagnosis as there was no pathology found on examination.  The etiology of the claimed exertional chest pain could not be determined as the Veteran declined an exercise cardiac stress test.  

A November 2011 treatment report from McDonald Army Hospital reflects the Veteran's report of a previously abnormal EKG.  It was noted that he had not seen cardiology for this yet. 

During the Veteran's November 2011 Board hearing, he testified that his EKG findings in service were abnormal and he was told that he had possibly had a recent infarction.  He underwent further studies but no reason for the abnormalities was found.  He noted that he was assessed with sinus bradycardia in service.

A January 2012 report from McDonald Army Hospital indicates that the Veteran reported episodes of palpitations lasting for approximately 10 seconds without associated syncope, presyncope, or dyspnea.  He was assessed with palpitations.  A cardiac examination and EKG was noted to be unremarkable.  A February 2012 EKG was also noted to be unremarkable.  

On VA examination in June 2012, the Veteran reported that he was told he had an abnormal EKG during a work-up for abnormal chest pain.   On examination, the Veteran had no complaint and blood pressure was in good control.  There was a systolic ejection murmur and bradycardia, with no sign of congestive heart failure or edema.  The lungs were clear and there was no jugular venous distention.  EKG revealed hypertrophy, but was indicated that it could be a normal variant.  Septal myocardial infarction, age indeterminate, could not be ruled out.  Wall motion and wall thickness were normal.  Ejection fraction was 60 percent.  Holter monitor testing was normal.  

The examiner diagnosed abnormal EKG and noted a date of diagnosis of 1994.  
He expressed that while it was felt that his heart problems were incurred in service, but were less likely as not from service activities.

The issue before the Board is one that is similar to that presented in Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Excluding the law governing Gulf War veterans, Section 1110 and 1131 contain certain requirements.  There must be disability and that disability must be due to an identified disease or injury.  For veterans, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (1994).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Here, there is evidence of a murmur and bradycardia.  A murmur is a sound.  Bradycardia has been defined by the Court in an unpublished decision as slowness of the heartbeat, as evidenced by slowing of the pulse rate to less than 60."  Dorland's Illustrated Medical Dictionary 245 (32d. ed.2012).  The Board adopts the definition noted by the Court.  

Clearly, there is a sound (murmur) and slowing of the heartbeat (bradycardia).  However, repeated examinations have established that there is no underlying pathology (disease or injury).  In the absence of disease or injury service connection may not be granted under section 1110 or 1131.  Because there is no disease or injury, we do not reach the issue of whether the murmur or the bradycardia results in disability.  

The Board also notes that there has been a suspicion of a previous myocardial infarction.  However, the findings are inconclusive and do not establish the existence of either pathology or disability.

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b).  However, specifically warns that not every abnormality of heart action or heart sound will permit service connection.  Rather, there must be a showing of chronic disease or characteristic manifestations sufficient to identify the disease.  Here, there is no disease that has been identified despite the abnormality of heart action or sound.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for cardiovascular disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Skin Disability

The Veteran's service treatment records include various complaints and treatment for skin conditions.  In December 1988, the Veteran was seen for a hyperpigmented lesion of the right abdomen and a crusted lesion of the left forehead.  He underwent excision, and results revealed a nevus and seborrheic keratosis.  

In April 1994, he underwent punch biopsy for a mole of the right leg.  An impression of actinic keratosis versus seborrheic keratosis was noted.

In July 1998, he was seen for a skin cancer screen with a noted history of actinic keratosis.  On exam, there were a few rough, red macules on the temples and forehead.  He was assessed with actinic keratoses and liquid nitrogen was applied.  

An August 2004 report of medical examination shows a diagnosis of seborrheic keratosis.  

A December 2005 treatment report notes a history of actinic keratoses of the forehead and treatment with Aldara.  There were erythematous macules/patches on the forehead/temples.  No erosions or discharge were present.  He was assessed with actinic keratosis.  

A February 2006 report from the chief of dermatology at Langley Air Force Base noted that the Veteran was sees for actinic keratoses of the scalp and face.  He requested additional topic treatment.  

In March 2006, the Veteran was seen for follow-up treatment for his actinic keratosis.  There were multiple erythematous macules and thin papules, some with hemorrhagic crust, none with yellow crusting over the scalp and bilateral temples.  No erosions were noted.  

A September 2006 examination revealed numerous actinic keratoses of the face and arms and seborrheic dermatitis of the back. 

On VA QTC examination in November 2007, the Veteran reported that he had been treated on several occasions in the past for actinic keratoses of the sun-exposed areas of his face and upper extremities.  Past treatments had included cryotherapy and topic Efudex.  He denied any symptoms on examination.  

Objectively, examination of the skin revealed no scars.  The skin was normal without the presence of malignant lesions, acne, alopecia, cellulitis, crusting, induration, pigmentary changes, or other abnormality.

The examiner noted that, for the claim of actinic keratoses, there was no diagnosis as there was no pathology found on examination.  

Treatment records from the McDonald Army Health Center include a February 2008 assessment of actinic keratosis and a March 2008 noting an actinic lesion on the left cheek and 6 seborrheic keratosis lesions over the pack and posterior left thigh.  He was also treated for dermatophytosis of the toenails.  

In January 2010, the Veteran was seen for treatment of his actinic keratosis was seborrheic keratosis. He noted new growths on his neck, back, and arms.  He reported that he was careful to avoid sun exposure.  It was noted that his career was in support of the Coast Guard, so he had a lot of sun exposure.

The Veteran underwent a punch biopsy for lesion on the left cheek in December 2010.

During the Veteran's November 2011 Board hearing, he testified that he had actinic keratosis in service and had to have many skin tags removed.    

A January 2012 statement from a physician at the McDonald Army Health Center indicates that the Veteran had a history of solar elastosis and actinic keratosis and continued to be under treatment for actinic keratosis.  It was indicated that the Veteran would require treatment for the rest of his life.

On VA examination in June 2012, the Veteran reported that he was exposed to the sun at physical training in North Carolina and Alabama for one hour a day, and that he participated in the Coast Guard corporate running team.  He indicated that he had actinic keratosis in 1984 of the forehead, back, and back of the legs and hands.  In the 1990s, he had moles on the back and back of his legs removed, which he was told were atypical nevi.  The examiner noted that the Veteran had right hand atrophy, which the Veteran indicated was likely from a teenage injury resulting in a laceration of the right arm and right brachial plexus injury.  

After physical examination, the examiner diagnosed actinic keratosis (diagnosis in 1984), atypical nevi (diagnosis in 1990), and residual scar from an injury while the Veteran was a teenager.  He noted that the Veteran's actinic keratosis was current in remission and under dermatologist surveillance.  Some areas on the frontal skin were brittle, but no actinic keratosis was seen.  The examiner also noted there no scar was found form his biopsy or from his atypical nevi removal.  Therefore, the examiner expressed that he felt that the skin problem was incurred in service but less likely as not caused by or a result of service.

The Board finds the June 2012 VA examiner's opinion placing the onset of the Veteran's skin disability, diagnosed as actinic keratosis, in service, which was based upon review of the Veteran's claims file and the examiner's medical expertise, highly probative.  While the examiner appears to contradict his own opinion by stating the disability was not related to in-service activities, he nonetheless places the onset in service.

The Board also points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  In this case, the June 2012 VA examiner's opinion is not contradicted by the other competent and probative evidence of record and VA adjudicators are not permitted to substitute their own judgment on a medical matter. For these reasons, the Board finds that the weight of the evidence supports the conclusion that the Veteran's skin disability, diagnosed as actinic keratosis, was incurred in service, and that service connection must be granted.


ORDER

Service connection for a cardiovascular disability, other than hypertension, is denied.



Service connection for actinic keratosis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


